Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17307825 filed 05/04/2021. Claims 1-12 are pending and have been examined and fully considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reactor 200, anode rail assembly 100, cathode rail assembly 300, mounting point 120 are mention in the specification but are not in any of the figures [Para. 0029, 0032, 0037, 0047, and 0048].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “Bluetooth” [Para. 0049], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1, 2, 5, 9, 10, 15, 16, and 18 are objected to because of the following informalities:  
In claim 1 line 9, and claim 16 line 8 should say “the proximal end[[s]] of each of the plurality of discharge anode elements”. 
In claim 1 line 16, and claim 10 line 4 should say “the cylindrical space” for proper antecedent basis as the claims already say “a cylindrical space” in previous parts. 
In claim 2 line 2 should say “the air treatment apparatus” for proper antecedent basis as the claim already says, “an air treatment apparatus” in previous parts.
In claim 5 lines 2 should say “the distal end[[s]] of each of the plurality of discharge anode elements”. 
In claim 9 line 1, claim 15 line 1 should say “the fixed distance”. 
In claim 10 line 8, claim 16 line 29,  the word “condiction” is misspelled, please amend to recite “condition”. 
In claim 14 line 1, claim 15 line 1 the preamble is incorrect. Please amend to recite “The ambient air treatment device of claim”. 
In claim 16 line 15 should say “the plurality of discharge anode elements” for proper antecedent basis as the claim already says, “a plurality of discharge anode electrodes” in previous parts.
claim 18 line 9 should say “the proximal end[[s]] of each of the plurality of protruding elements”.
In claim 10 lines 5-6, claim 11 line 3, claim 16 lines 25-28 should say “the non-thermal plasma field” as opposed to “the generated plasma field” or  “the plasma field”  for proper antecedent basis as the claims already says “a non-thermal plasma field”  in previous parts. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “comparator” in claims 10, 11, 16, and 17.
Also no structure for “comparator” was found in spec invoking a 112b rejection. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the helical anode" in line 14.  There is insufficient antecedent basis for this limitation in the claim. No “helical anode” was mentioned in previous parts of claim 1. “the helical anode” implies the anode itself is helical rather than the rail. Claims 2-11 are further rejected by virtue of their dependence upon indefinite claim 1.

Claim limitation “comparator” in claim 10-11, and 16-17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. NO adequate structure for “comparator” was found in specification or drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 lines 5-6 recites the limitation "the spectral characteristics" and “the analyzed spectral characteristics”. There is insufficient antecedent basis for this limitation in the claim. No “spectral characteristics” were mentioned in previous parts of claim 10 or other claims that claim 10 is dependent on.

Claim 11 lines 2-3 recites the limitation "the power supply".  There is insufficient antecedent basis for this limitation in the claim. Also, in previous parts of claim 11 it says “a power supply sensor” and “an alternating current power supply”, it is unclear if “the power supply" in claim 11 is referring to “a power supply sensor” or “an alternating current power supply”. No “power supply” was mentioned in previous parts of claim 11, 10, and 1.

Claim 16 lines 21 and 23 and Claim 10 line 3 recites the limitation "the optical characteristics" and “the analyzed optical characteristics”.  There is insufficient antecedent basis for this limitation in the claim. No “optical characteristics” were mentioned in previous parts of claim 16 or 10 or other claims that claim 10 or 16 are dependent on.

Claim 17 line 3 recites the limitation “the electrical consumption characteristics”. There is insufficient antecedent basis for this limitation in the claim. No “electrical consumption characteristics” were mentioned in previous parts of claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 7-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN201724320U) in view of Obee et al (US 20100172793 A1) and Ma et al (US 20190224354 A1).

Regarding claim 1, Zhou et al teaches:
An air disinfection purification central air conditioner [Abstract] comprising: 
an air inlet 5 and an air outlet 7 [Fig. 1]; 
a plasma reactor 1 located between the air inlet 6 and air outlet 7 [Para. 0070; Fig. 1], 
wherein the plasma reactor 1 [Para. 0070; Fig. 1] comprises: 
an anode rail assembly 103 [Fig. 3-4] comprising: 
and a plurality of positive electrodes 101 [Fig. 3 and 4; Para. 0034] 
wherein each of the plurality of positive electrodes 101 has a proximal end and a distal end [fig. 3] , 
an anode rail 103 [Fig. 3] made of stainless steel [Para. 0074] 
the proximal ends of the positive electrodes 101 are secured to the stainless steel connection frame 110 [Fig. 3; Para. 0076] , 
and each of the plurality of positive electrodes 101 [Fig. 3-4] are electrically coupled to each other and to the stainless steel frame 110 (the positive electrodes 101 have electricity flowing through each other and a current flows through the plasma reactor 1 which comprises of the Positive electrodes 101 and anode rail 103 [Para. 0104, 0070, 0071, 0079, 0009; fig. 3]); 
a negative electrode 102 [Fig. 3 and 4; Para. 0070] comprising of aluminum or stainless steel [Para. 0070] 

However Zhou mentions a power supply being a pulse power supply or DC power unit, but does not teach:
an alternating current power supply that is coupled to both the anode rail and the cathode rail, 

wherein the alternating current power supply delivers sufficient energy to generate a non- thermal plasma field in the space between the anode rail assembly and the cathode rail; 

and a catalytic filter positioned adjacent the reaction chamber within the output portion.

Obee teaches an “…air purification method that utilizes a plasma device for generating ozone and other radicals configured for removing contaminants from air.” [Para. 0001]:
a Power supply 22 with AC transformer 62 [Fig. 4; Para. 0030] that is coupled to both the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) [Fig. 4; Para. 0037]
wherein the Power supply 22 with AC transformer 62 [Fig. 4; Para. 0030] delivers sufficient energy to generate a non- thermal plasma field in the space between the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) [Fig. 4; Para. 0037]; 
and a Ozone Filter 54 positioned adjacent the Non thermal plasma device 14 within the output portion [Fig. 4; Para. 0036]. 

Zhou and Obee are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a plasma device used to sterilize and remove bacteria from air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention in Zhou to add an ozone filter because Obee teaches that the Ozone filter 54 provides the advantage of removing ozone from purified air before air is release to open environment [Para. 0036; Fig. 4]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pulse power supply taught in Zhou with the Power supply 22 that contains an AC transformer 62 that is coupled to the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) and delivers sufficient energy to generate a non- thermal plasma field in the space between the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) because Obee teaches that the Power supply 22 that contains an AC transformer 62 provide the advantage of providing electrical power to the non-thermal plasma (NTP) device [Para. 0016; Fig. 4]. Furthermore, the simple substitution of one known element for another (i.e. one power supply for another) is likely to be obvious when predictable results are achieved (i.e. facilitation of supply electrical power as taught by Obee) [MPEP §2143(B)].

However modified Zhou mentions stainless steel connection frame 110 = anode rail, but modified Zhou do not teach:
an anode rail having a helical shape about a longitudinal axis, 
wherein the cathode rail is positioned along the longitudinal axis of the helical anode;
and the anode rail assembly and the cathode rail being located relative to each other so as to form a cylindrical space,
wherein the space separates the cathode rail from the plurality of discharge anode elements such that the discharge anode elements do not cross the cylindrical space 

Ma teaches a plasma generator for sterilization purposes [Abstract]:
the first electrodes 106 [Fig. 23; Para. 0011, 0064, and 0092] having a helical shape about a longitudinal axis [Fig. 23; Para. 0011, 0064, and 0092], 
wherein the second electrode 106 is positioned along the longitudinal axis of the helical first electrode 106 [Fig. 23; Para. 0011, 0064, and 0092];
and the anode rail assembly (the cylinder [Fig. 23]) and the second electrode 106 being located relative to each other so as to form a cylindrical space [Fig. 23; Para. 0011, 0064, and 0092],
wherein the space separates the electrode 106 [Fig. 21A] from the plurality of electrodes 108 [Fig. 21A] such that the electrodes do not cross the cylindrical space [Fig. 21A] 

Zhou, Obee, and Ma are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a plasma device used for sterilization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute positive electrodes 101, negative electrodes 102, and anode rail assembly taught in Zhou with the spiral electrodes 106 and anode rail assembly forming a cylindrical space because Ma teaches that having spiral electrodes 106 allows for the advantage of producing a flow through the cylinder [Para. 0092].  Having an anode rail assembly – the cylinder – allows the advantage of having a compartment for the plasma to generate [Para. 0011]. Furthermore, the simple substitution of one known element for another (i.e. electrodes and anode rail assembly for another) is likely to be obvious when predictable results are achieved (i.e. producing flow through the cylinder and having a compartment for plasma to generate as taught by Ma) [MPEP §2143(B)].
Note: See Fig. 23 and 21A of Ma below for greater detail. 


    PNG
    media_image1.png
    350
    273
    media_image1.png
    Greyscale


[AltContent: textbox (First electrode 106 = First rail)][AltContent: textbox (Second electrode 106 = second rail)][AltContent: arrow][AltContent: textbox (Cylinder = First rail assembly)][AltContent: arrow][AltContent: textbox (Protruding elements)][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image2.png
    273
    435
    media_image2.png
    Greyscale

[AltContent: textbox (Cylinder = anode rail assembly)]
Regarding claim 2, modified Zhou teaches:
The air treatment apparatus of claim 1,

However, modified Zhou mentions a control system = G pole, but does not teach:
 further comprising a sensor configured to monitor tri-atomic oxygen,
 wherein the sensor is located externally to the apparatus.

Obee further teaches an “…air purification method that utilizes a plasma device for generating ozone and other radicals configured for removing contaminants from air.” [Para. 0001]:
further comprising an ozone sensor [Para. 0020] configured to monitor ozone [Para. 0020],
 wherein the ozone sensor is located externally to the non-thermal plasma (NTP) device 14 [Para. 0020; Fig. 1].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ozone sensor located externally to the non-thermal plasma (NTP) device 14 in Obee with Zhou’s invention because having an ozone sensor located externally to the non-thermal plasma (NTP) device 14 allows for the advantage of ensuring the level of ozone in air is at or below a level that is acceptable for humans [Para. 0020]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).


Regarding claim 3, modified Zhou teaches: 
The air treatment apparatus of claim 1, 
wherein the material of the anode rail 103 and the negative electrode 102 are made of stainless steel [Para. 0070 and 0076]. 

Regarding claim 4, modified Zhou teaches: 
The air treatment apparatus of claim 1, 
wherein the material of the stainless steel connection frame 110 is stainless steel and the negative electrode 102 is made of aluminum [Paras. 0025-0027, 0070 and 0076].

Regarding claim 7, modified Zhou teaches: 
The air treatment apparatus of claim 1, 

Modified Zhou mentions a negative electrode 102 in the shape of a plate, but does not teach:
wherein the cathode rail is a rod 

Ma teaches a plasma generator device used for sterilization purposes [Abstract]:
wherein the electrode 925 is a rod [Fig. 9; Para. 0093]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the negative electrodes 102 taught in Zhou with the electrode 925 because Ma teaches that having electrodes 925 allows for the advantage of producing a flow through the cylinder [Para. 0007].  Furthermore, the simple substitution of one known element for another (i.e. electrode for another) is likely to be obvious when predictable results are achieved (i.e. producing flow through the cylinder as taught by Ma) [MPEP §2143(B)]. Furthermore, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a rod shaped electrode which a person of ordinary skill in the art would have found obvious.

Regarding claim 8, modified Zhou teaches: 
The air treatment apparatus of claim 1, 
wherein each of the plurality of electrode 106 is spaced a fixed distance from a neighboring second electrode 108 [Fig. 21A of Ma].

Regarding claim 9, modified Zhou teaches:  
The air treatment apparatus of claim 8, 
Modified Zhou does not teach a fixed distance that is between approximately 1/8 inch and approximately 3 inches. 

Zhou does teach, however, wherein the distance between adjacent electrodes is fixed between approximately 10 mm to 30 mm [Para. 0079]

Given the teachings of Zhou regarding a fixed distance of 10 mm to 30 mm, it would have been obvious to have selected and utilized a fixed distance between the neighboring discharge anode elements within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 


Regarding claim 18, Zhou teaches:
An air disinfection purification central air conditioner [Abstract] comprising: 
an air inlet 5 and an air outlet 7 [Fig. 1]; 
a plasma reactor 1 [Fig. 4] located between the air inlet 5 and air outlet 7 [Fig. 1], 
wherein the plasma reactor 1 [Fig. 4] comprises: 
a first rail assembly [Fig. 3] comprising: 
a positive electrode 101 [Fig. 3] made of an iron-chromium-aluminum alloy material [Para. 0031 and 0034] 
and a plurality of protruding elements [Fig. 3] , 
each of the plurality of protruding elements having a proximal end and a distal end [Fig. 3], 
the proximal ends of the protruding elements being secured to the positive electrode 101 [Fig. 3], 
wherein each of the plurality of protruding elements is electrically coupled to each other and to the positive electrode 101 [Fig. 3; Para. 0070, 0034, and 0031]; 
a negative electrode 102 [Fig. 4] comprising a stainless steel/aluminum plate [Para. 0070], 
an fan 3a [Fig. 1] located in the air inlet 5 portion [Fig. 1], 
wherein the fan 3a is configured to draw air into the plasma reactor 1 (The fan 3a is positioned behind the plasma reactor 1 and draws air in from the air inlet 5. Therefore, air drawn in by the fan 3a will passing through the plasma reactor 1. [Fig. 1]); 

However modified Zhou mentions a filter and a pulse power supply, but does not teach:
a catalytic filter element located in the output portion; 
an alternating current power supply that is coupled to both the first rail and the second rail, 
wherein the alternating current power supply delivers sufficient energy to generate a non- thermal plasma field in the space between the first rail assembly and the second rail; 

Obee teaches an “…air purification method that utilizes a plasma device for generating ozone and other radicals configured for removing contaminants from air.” [Para. 0001]:
an ozone filter 54 [Para. 0036; Fig. 4] element on the second side of the High Voltage Electrode (HVE) 56 and the Low Voltage Electrode (LVE) 58 [Fig. 4; Para. 0036]; 
and a Power supply 22 with AC transformer 62 [Fig. 4; Para. 0030] that is coupled to the High Voltage Electrode (HVE) 56 and to the Low Voltage Electrode (LVE) 58 [Fig. 4; Para. 0036],
wherein the Power supply 22 with AC transformer 62 [Fig. 4; Para. 0030] generates a plasma field between the High Voltage Electrode (HVE) 56 and the Low Voltage Electrode (LVE) 58 [Fig. 4; Para. 0036 and 0030]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhou to add an ozone filter 54 because Obee teaches that the Ozone filter 54 provides the advantage of removing ozone from purified air before air is release to open environment [Para. 0036; Fig. 4]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pulse power supply taught in Zhou with the Power supply 22 that contains an AC transformer 62 that is coupled to the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) and delivers sufficient energy to generate a non- thermal plasma field in the space between the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) because Obee teaches that the Power supply 22 that contains an AC transformer 62 provide the advantage of providing electrical power to the non-thermal plasma (NTP) device [Para. 0016; Fig. 4]. Furthermore, the simple substitution of one known element for another (i.e. one power supply for another) is likely to be obvious when predictable results are achieved (i.e. facilitation of supply electrical power as taught by Obee) [MPEP §2143(B)].

However modified Zhou mentions stainless steel connection frame 110 = anode rail, positive and negative electrodes, and a rail assembly, but modified Zhou do not teach:
a first rail having a shape of a helix about a longitudinal axis,
wherein the second rail is positioned along the longitudinal axis of the helical first rail 
and wherein the first rail assembly and the second rail are located relative to each other so as to form a cylindrical space that separates the second rail from the plurality of protruding elements of the first rail, 
such that the protruding elements do not cross the cylindrical space 

Ma further teaches a plasma generator for sterilization purposes [Abstract]:
the first electrode 106 having a shape of a spiral about a longitudinal axis [Fig. 23; Para. 0011, 0064, 0092],
wherein the second electrode 106 is positioned along the longitudinal axis of the spiral first electrode 106 [Fig. 23; Para. 0011, 0064, 0092].   
and wherein the cylinder and the second electrode 106 are located relative to each other so as to form a cylindrical space that separates the second electrode 106 from the plurality of protruding elements of the first electrode 106 [Fig. 23; Para. 0011, 0064, 0092], 
such that the protruding elements do not cross the cylindrical space [Fig. 23] 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute positive electrodes 101, negative electrodes 102, and anode rail assembly taught in Zhou with the spiral electrodes 106 and anode rail assembly (the cylinder) forming a cylindrical space because Ma teaches that having spiral electrodes 106 allows for the advantage of producing a flow through the cylinder [Para. 0092].  Having an anode rail assembly – the cylinder – allows the advantage of having a compartment for the plasma to generate [Para. 0011]. Furthermore, the simple substitution of one known element for another (i.e. electrodes and anode rail assembly for another) is likely to be obvious when predictable results are achieved (i.e. producing flow through the cylinder and having a compartment for plasma to generate as taught by Ma) [MPEP §2143(B)].

Note: See Fig. 23 below for greater detail. 
[AltContent: textbox (First electrode 106 = First rail)][AltContent: textbox (Second electrode 106 = second rail)][AltContent: arrow][AltContent: textbox (Cylinder = First rail assembly)][AltContent: arrow][AltContent: textbox (Protruding elements)][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image2.png
    273
    435
    media_image2.png
    Greyscale


Regarding claim 19, modified Zhou teaches:
The air treatment apparatus of claim 18, 
The part of the claim that says, “ in which the first rail functions as an anode and the second rail functions as a cathode” is a functional limitation and adds no structure to the claimed invention. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Zhou only needs to show the necessary structure to perform such function, and modified Zhou teaches such structure being the positive electrode 101 and negative electrode 102. Whether, the positive/negative electrodes 101/102 is a cathode or anode, it is a functional limitation and does not add any structure but rather further limits the direction of current/voltage applied to the electrodes. 

Regarding claim 20, modified Zhou teaches:
The air treatment apparatus of claim 18,
The part of the claim that says, “ in which the first rail functions as an cathode and the second rail functions as an anode” is a functional limitation and adds no structure to the claimed invention. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Zhou only needs to show the necessary structure to perform such function, and modified Zhou teaches such structure being the positive electrode 101 and negative electrode 102. Whether, the positive/negative electrodes 101/102 is a cathode or anode, it is a functional limitation and does not add any structure but rather further limits the direction of current/voltage applied to the electrodes.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al, Obee et al, and Ma et al, as applied to claim 1 above, and further in view of Choi et al (US 20100033096 A1).

Regarding claim 5-6, modified Zhao teaches: 
•	The air treatment apparatus of claim 1, 

However modified Zhou mentions distal ends of the positive electrodes 101, but does not teach:
•	wherein at least a portion of an outer surface of the distal ends of the discharge anode elements is textured, of instant claim 5.
•	wherein the textured surface of the discharge anode elements comprises one or more of grooves, etchings, ridges, dimplings, and pittings, of instant claim 6. 

Choi teaches a plasma generator device [Abstract]:
•	wherein at least a portion of an outer surface of the distal ends of the second electrode 260 is textured (second electrode 260 contain second penetrating holes [Fig. 3F; Para. 00074 and 0068]), of instant claim 5. 
•	 wherein the textured surface of the discharge anode elements comprises one or more of grooves, etchings, ridges, dimplings, and pittings. (an end – the distal ends - of the second electrode 260 comprises of holes with grooves and etchings [Para. 0074 and 0068; Fig. 3F]), of instant claim 6.

Obee, Zhou and Choi are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a plasma device used to sterilize air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode 101 taught in Zhou to have a textured distal end because Choi teaches that having the second penetrating holes on the second electrode 260 provides the advantage of the second electrode to allow gas to flow through [Para. 0030]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al, Obee et al, and Ma et al, as applied to claim 1 above, and further in view of Cheng et al (US 10032609 B1).
Regarding claim 10, modified Zhou teaches: 
The air treatment apparatus of claim 1, 
further comprising a G pole [Para. 0030], 
said G pole [Para. 0030] comprising: 
a comparator [Para. 0030, and 0104]… This part of the claim 10 that says, “…that compares the analyzed spectral characteristics of the generated plasma field to a predetermined set of spectral characteristics” is a functional limitation. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Zhou only needs to show the necessary structure to perform such function, and modified Zhou teaches such structure being the comparator [Para. 0030 and 0104]. Whether, the comparator compares the analyzed spectral characteristics of the generated plasma field to a predetermined set of spectral characteristics or not, is a functional limitation and does not add any structure [Para. 0030 and 0104].

However modified Zhou but does not teach:
one or more light sensors that monitor the optical characteristics of a plasma field that is generated in the space between the anode rail assembly and the cathode rail, 
an optical receiver that analyzes the spectral characteristics of the generated plasma field;
and issues an alarm when at least a first condition is met, 
said first condition being that the analyzed spectral characteristics deviates by more than a first predetermined minimum threshold from the predetermined set of spectral characteristics.

Cheng teaches a device that produces plasma to sterilize an clean a thin film [Abstract; Col 1;23-25]:
one or more light sensors that monitor the optical characteristics of a plasma field that is generated in the space between the Power electrode 110 and the ground electrode [Col 11:4-7, and 9:12-31; Fig. 1A-1B], 
an optical sensor that analyzes the spectral characteristics of the generated plasma field [Col 5:47-53],
and issues an alarm [Col 27:4-17] when at least a first condition is met (tuning, which is the generation of desired amount of plasma, is monitored where if that tuning amount deviates to an undesired amount and alarm “beeps”[Col 27:4-17 and 4:1-12]), 
said first condition being that the analyzed spectral characteristics deviates by more than a first predetermined minimum threshold from the predetermined set of spectral characteristics (tuning, which is the generation of desired amount of plasma, is monitored where if that tuning amount deviates to an undesired amount and alarm “beeps”. Also tuning is based on optical emission [Col 27:4-17, 4:1-12, and 11:25-36]).

Modified Zhou and Cheng are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a plasma device used to sterilize and remove bacteria from a desired source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light sensor, optical sensor, and alarm to sound when at least a first condition is met, said first condition being that the analyzed spectral characteristics deviates by more than a first predetermined minimum threshold from the predetermined set of spectral characteristics in Cheng with modified Zhou’s invention because having a light sensor monitors the plasma and optical sensor provides the advantage of guaranteeing the user that active plasma is being generated [Col.11:4-7 and 11:25-28]. Having an alarm allows for the advantage of alerting the user that the tuning is beyond the tuning range [Col. 27:4-17]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Regarding claim 11, modified Zhou teaches:
The air treatment apparatus of claim 10, 
wherein the G pole [Para. 0030] further comprises a switching power supply control… This part of claim 11 that says, “that analyzes the electrical consumption characteristics of the power supply being used to generate the plasma field” is a functional limitation. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Zhou only needs to show the necessary structure to perform such function, and modified Zhou teaches such structure being the G pole = performance monitor, switching power supply control = power supply sensor, and pulse power supply = power supply. Whether,  the G pole, switching power supply control are used to analyze electrical consumption characteristics and if the pulse power supply is used to generate a plasma field or not, it is a functional limitation and does not add any structure [Para. 0030, 0022, 0034].
wherein the comparator [para. 104] issues an signal when at least the first condition is met and a second condition is met [Para. 104],
 said second condition being that the analyzed electrical consumption characteristics deviates by more than a second predetermined minimum threshold from a predetermined set of electrical consumption characteristics [short circuit; Para. 104].

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN201724320U) in view of Obee et al (US 20100172793 A1), Ma et al (US 20190224354 A1), and Choi et al (US 20100033096 A1).
Regarding claim 12, Zhou teaches:
An air disinfection purification central air conditioner [Abstract], comprising: 
a plasma reactor 1 comprising 7 [Para. 0070; Fig. 1]: 
an anode assembly [Fig. 3-4] and a negative electrode 102 [Fig. 4; Para. 0070]; 
said anode assembly [Fig. 3-4] having a common electrical bus about a longitudinal axis and a plurality of positive electrodes 101 [Fig. 3 and 4; Para. 0034] extending outward from the common electrical bus [Fig. 3-4]
said negative electrode 102 [Fig. 3 and 4; Para. 0070] comprising one or more conductive elements - stainless steel/aluminum plate [Para. 0070]- placed in electrical contact with each other [Fig. 3 and 4] so as to form an electrically-conductive, elongated cathode [Fig. 3-4; Para. 0070]
an airflow input on a first side of the anode assembly and the cathode rail [Fig. 4]; 
and an airflow output on a second side of the anode assembly and the cathode rail [Fig. 4]; Obvious statement. 

However, Zhou mentions a filter and pulse power supply, but does not teach:
a catalytic filter element on the second side of the anode assembly and the cathode rail; 
and an alternating current power supply that is coupled to the anode assembly and to the cathode rail, 
wherein the alternating current power supply generates a plasma field between the anode assembly and the cathode rail.

Obee further teaches an “…air purification method that utilizes a plasma device for generating ozone and other radicals configured for removing contaminants from air.” [Para. 0001]:
an ozone filter 54 [Para. 0036; Fig. 4] element on the second side of the High Voltage Electrode (HVE) 56 and the Low Voltage Electrode (LVE) 58 [Fig. 4; Para. 0036]; 
and a Power supply 22 with AC transformer 62 [Fig. 4; Para. 0030] that is coupled to the High Voltage Electrode (HVE) 56 and to the Low Voltage Electrode (LVE) 58 [Fig. 4; Para. 0036],
wherein the Power supply 22 with AC transformer 62 [Fig. 4; Para. 0030] generates a plasma field between the High Voltage Electrode (HVE) 56 and the Low Voltage Electrode (LVE) 58 [Fig. 4; Para. 0036 and 0030]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention in Zhou to add an ozone filter because Obee teaches that the Ozone filter 54 provides the advantage of removing ozone from purified air before air is release to open environment [Para. 0036; Fig. 4]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pulse power supply taught in Zhou with the Power supply 22 that contains an AC transformer 62 that is coupled to the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) and delivers sufficient energy to generate a non- thermal plasma field in the space between the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) because Obee teaches that the Power supply 22 that contains an AC transformer 62 provide the advantage of providing electrical power to the non-thermal plasma (NTP) device [Para. 0016; Fig. 4]. Furthermore, the simple substitution of one known element for another (i.e. one power supply for another) is likely to be obvious when predictable results are achieved (i.e. facilitation of supply electrical power as taught by Obee) [MPEP §2143(B)].

	Obee does not teach:
said discharge anode elements having a textured surface on a distal end;

Choi teaches a plasma generating device [Abstract]: 
said of second electrodes 260 having a textured surface on a distal end [Fig. 3F]; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal ends of the positive electrode 101 taught in modified Zhou with the textured distal end of the second electrode 260 because Choi teaches that having the second penetrating holes on the second electrode 260 provides the advantage of the second electrode to be connected to an outer region [Para. 0010]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).


However modified Zhou mentions stainless steel connection frame 110 = anode rail, positive and negative electrodes, and a rail assembly, but modified Zhou do not teach:
said anode assembly having a common electrical bus in a helical shape
electrically-conductive, elongated cathode that is positioned along the longitudinal axis of the helical electrical bus of the anode assembly 
wherein said anode assembly and said cathode rail are positioned in relationship to each other so as to form a cylindrical space that separates the cathode rail from the plurality of discharge anode elements such that the discharge anode elements do not cross the cylindrical space. 

Ma further teaches a plasma generator for sterilization purposes [Abstract]:
said electrodes 106 [Fig. 23] having a common electrical bus in a helical shape [fig. 23]
electrically-conductive, elongated cathode that is positioned along the longitudinal axis of the helical electrical bus of the anode assembly [Fig. 23]
wherein said anode assembly and said cathode rail are positioned in relationship to each other so as to form a cylindrical space that separates the cathode rail from the plurality of discharge anode elements such that the discharge anode elements do not cross the cylindrical space [Fig. 23]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute positive electrodes 101, negative electrodes 102, and anode rail assembly taught in modified Zhou with the spiral electrodes 106 and anode rail assembly forming a cylindrical space because Ma teaches that having spiral electrodes 106 allows for the advantage of producing a flow through the cylinder [Para. 0092].  Having an anode rail assembly – the cylinder – allows the advantage of having a compartment for the plasma to generate [Para. 0011]. Furthermore, the simple substitution of one known element for another (i.e. electrodes and anode rail assembly for another) is likely to be obvious when predictable results are achieved (i.e. producing flow through the cylinder and having a compartment for plasma to generate as taught by Ma) [MPEP §2143(B)].

Regarding claim 13, modified Zhou teaches:
The ambient air treatment device of claim 12, 
wherein the negative electrode 102 [Fig. 4; Para. 0070] is plate shaped [Paragraph 0070] (Although Zhou does not teach that the set-up of the anode rail assembly and the negative electrode 102 is cylindrical in shape. It would have been obvious for Zhou to change the set-up of the anode rail assembly and the negative electrode 102 is cylindrical in shape to a cylindrical shape since shape of the set-up of the anode rail assembly and the negative electrode 102 deemed as not significant. See MPEP 2144.04 (IV)(B) - "Change in shape")

Regarding claim 14, modified Zhou teaches:
The air treatment apparatus of claim 12, 
wherein each of the plurality of electrode 106 [Fig. 21A of Ma] are spaced a fixed distance from a neighboring second electrode [Fig. 21A or Ma].

Regarding claim 15, modified Zhou teaches:
The air treatment apparatus of claim 14, 

Modified Zhou does not teach a fixed distance that is between approximately 1/8 inch and approximately 3 inches. 

Zhou does teach, however, wherein the distance between adjacent electrodes is fixed between approximately 10 mm to 30 mm [Para. 0079]

Given the teachings of Zhou regarding a fixed distance of 10 mm to 30 mm, it would have been obvious to have selected and utilized a fixed distance between the neighboring discharge anode elements within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN201724320U) in view of Obee et al (US 20100172793 A1) and Cheng et al (US 10032609 B1).

Regarding claim 16, Zhou teaches:
An air disinfection purification central air conditioner [Abstract] comprising: 
an air inlet 5 and an air outlet 7 [Fig. 1]; 
a plasma reactor 1 [Fig. 2-4] located between the air inlet 5 and air outlet 7 [Fig. 1], 
wherein the plasma reactor 1 [Fig. 3-4] comprises: 
an anode rail 103 [Fig. 3-4] comprising: 
an positive electrode 101 [Fig. 3-4] made of an iron-chromium-aluminum alloy material  [Para. 0031 and 0034], 
and a plurality of positive electrodes 101 [Fig. 3-4], 
wherein each of the plurality of positive electrodes 101 [Fig. 3-4] has a proximal end and a distal end [Fig. 3], 
the proximal ends of the positive electrodes 101 [Fig. 3] are secured to the anode rail [Fig. 3], 
and each of the plurality of positive electrodes 101 [Fig. 3-4] are electrically coupled (micro-discharge that runs through the positive electrodes 101 [Para. 0034, and 0025-0026; Fig. 3-4])to each other and to the anode rail [Fig. 3]; 
a negative electrode 102 [Fig. 4;Para. 0070] made of stainless steel/aluminum plate [Para. 0070]; 
and the anode rail 103 [Fig. 3-4] and the negative electrode 102 being spaced relative to each other so as to form a space [Fig. 4] , 
wherein the space separates the negative electrode 102 [Fig. 4] from the plurality of positive electrodes 101 [Fig. 3-4] such that the positive electrodes 101 [Fig. 3-4] do not cross the space [Fig. 3-4]; 
a fan 3a located in the air inlet 5 [Fig. 1; Para. 0012 and 0018], 
wherein the fan 3a is configured to draw air into the plasma reactor 1 (The fan 3a is positioned behind the plasma reactor and draws air in from the air inlet 5. Therefore, air drawn in by the fan 3a will passing through the plasma reactor 1. [Fig. 1]); 
and a G pole [Para. 0030] 
said G pole [Para. 0030] comprising: 
a comparator [Para. 0030 and 0104]… The part of the claim 16 that says, “…that compares the analyzed optical characteristics of the generated plasma field to a predetermined set of optical characteristics” is a functional limitation. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Zhou only needs to show the necessary structure to perform such function, and modified Zhou teaches such structure being the comparator [Para. 0030 and 0104]. Whether, the comparator compares the analyzed spectral characteristics of the generated plasma field to a predetermined set of spectral characteristics or not, is a functional limitation and does not add any structure [Para. 0030 and 0104].

However Zhou mentions a filter and a pulse power supply, but does not teach:
a catalytic filter element located in the output portion; 
an alternating current power supply that is coupled to both the anode rail and the cathode rail, 
wherein the alternating current power supply delivers sufficient energy to generate a non- thermal plasma field in the space between the anode rail assembly and the cathode rail; 

Obee teaches an “…air purification method that utilizes a plasma device for generating ozone and other radicals configured for removing contaminants from air.” [Para. 0001]:
an ozone filter 54 [Para. 0036; Fig. 4] element on the second side of the High Voltage Electrode (HVE) 56 and the Low Voltage Electrode (LVE) 58 [Fig. 4; Para. 0036]; 
and a Power supply 22 with AC transformer 62 [Fig. 4; Para. 0030] that is coupled to the High Voltage Electrode (HVE) 56 and to the Low Voltage Electrode (LVE) 58 [Fig. 4; Para. 0036],
wherein the Power supply 22 with AC transformer 62 [Fig. 4; Para. 0030] generates a plasma field between the High Voltage Electrode (HVE) 56 and the Low Voltage Electrode (LVE) 58 [Fig. 4; Para. 0036 and 0030]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention in Zhou to add an ozone filter because Obee teaches that the Ozone filter 54 provides the advantage of removing ozone from purified air before air is release to open environment [Para. 0036; Fig. 4]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pulse power supply taught in Zhou with the Power supply 22 that contains an AC transformer 62 that is coupled to the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) and delivers sufficient energy to generate a non- thermal plasma field in the space between the High voltage electrode 56 (HVE) and the low voltage electrode 58 (LVE) because Obee teaches that the Power supply 22 that contains an AC transformer 62 provide the advantage of providing electrical power to the non-thermal plasma (NTP) device [Para. 0016; Fig. 4]. Furthermore, the simple substitution of one known element for another (i.e. one power supply for another) is likely to be obvious when predictable results are achieved (i.e. facilitation of supply electrical power as taught by Obee) [MPEP §2143(B)].

	However Obee, and Zhou do not teach:
one or more light sensors that monitor the optical characteristics of a plasma field that is generated in the space between the anode rail assembly and the cathode rail, 
an optical receiver that analyzes the optical characteristics of the generated plasma field; 
and issues an alarm when at least a first condition is met,
said first condition being that the analyzed optical characteristics deviates by more than a first predetermined minimum threshold from the predetermined set of optical characteristics.

Cheng teaches a device that produces plasma to sterilize an clean a thin film [Abstract; Col 1;23-25]:
one or more light sensors that monitor the optical characteristics of a plasma field that is generated in the space between the Power electrode 110 and the ground electrode [Col 11:4-7, and 9:12-31; Fig. 1A-1B], 
an optical sensor that analyzes the spectral characteristics of the generated plasma field [Col 5:47-53],
and issues an alarm [Col 27:4-17] when at least a first condition is met (tuning, which is the generation of desired amount of plasma, is monitored where if that tuning amount deviates to an undesired amount and alarm “beeps”[Col 27:4-17 and 4:1-12]), 
said first condition being that the analyzed spectral characteristics deviates by more than a first predetermined minimum threshold from the predetermined set of spectral characteristics (tuning, which is the generation of desired amount of plasma, is monitored where if that tuning amount deviates to an undesired amount and alarm “beeps”. Also tuning is based on optical emission [Col 27:4-17, 4:1-12, and 11:25-36]).

Zhou, Obee, and Cheng are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a plasma device used to sterilize and remove bacteria from a desired source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light sensor, optical sensor, and alarm to sound when at least a first condition is met, said first condition being that the analyzed spectral characteristics deviates by more than a first predetermined minimum threshold from the predetermined set of spectral characteristics in Cheng with modified Zhou’s invention because having a light sensor monitors the plasma and optical sensor provides the advantage of guaranteeing the user that active plasma is being generated [Col.11:4-7 and 11:25-28]. Having an alarm allows for the advantage of alerting the user that the tuning is beyond the tuning range [Col. 27:4-17]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Regarding claim 17, modified Zhou teaches:
The air treatment apparatus of claim 16, 
wherein the G pole [Para. 0030] further comprises:
 a switching power supply control [Para. 0030]… The part of the claim 17 that says, “…that analyzes the electrical consumption characteristics of the power supply being used to generate the plasma field,” is a functional limitation.  Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Zhou only needs to show the necessary structure to perform such function, and modified Zhou teaches such structure being the G pole = performance monitor, switching power supply control = power supply sensor, and pulse power supply = power supply. Whether,  the G pole, switching power supply control are used to analyze electrical consumption characteristics and if the pulse power supply is used to generate a plasma field or not, it is a functional limitation and does not add any structure [Para. 0030, 0022, 0034].
wherein the comparator [para. 104] issues an signal when at least the first condition is met and a second condition is met [Para. 0104],
 said second condition being that the analyzed electrical consumption characteristics deviates by more than a second predetermined minimum threshold from a predetermined set of electrical consumption characteristics [short circuit; Para. 104].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. (below are ALL plasma generator devices with at least filter(s), electrodes, some sort of control system, and/or an anode rail)
US 20200038530 A1
US 9826618 B2
US 20170197849 A1
US 20160225589 A1
US 9406485 B1
US 20130064726 A1
US 20130015113 A1
US 20120302706 A1
US 20120273345 A1
US 20120132368 A1
US 20080197014 A1
US 6455014 B1
US 6126779 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L.T./Examiner, Art Unit 1795                                                                                                                                                                                                        


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795